       Case 2:20-cv-00484-GGG-KWR Document 72 Filed 10/09/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

    WARREN SOILEAU, ET AL.                                               CIVIL ACTION 20-484

    VERSUS

    GPS MARINE, LLC, ET AL.                                                    SECTION: “T”(4)


                                               ORDER

           Before the Court is GPS Marine, LLC’s Motion for a More Definite Statement under

    Rule 12(e) of the Federal Rules of Civil Procedure.1 Warren Soileau, Danny Neal, Dexter Neal,

    Paul Champagne, Jeremy Marshall, Ryan Guthrie, Roland Thibodeaux, Colby Perez, Bryce

    Daigle, Eric Hillhouse, Bradly Bishop, Brandon Bonona, and Harry Smith (“Plaintiffs”) have

    filed an opposition.2 For the following reasons, IT IS ORDERED that the Motion for a More

    Definite Statement under Rule 12(e) of the Federal Rules of Civil Procedure3 is DENIED.

           On February 11, 2020, Plaintiffs initiated this action by filing a complaint seeking

    recovery of unpaid wages and various other damages against their former employer GPS

    Marine LLC (“GPS”).4 Plaintiffs also named defendant vessels, M/V T.W. Boudreaux, M/V

    Devin Schieffler, M/V Capt. Vince Gambarella, and M/V Capt. Russell L, in rem. Plaintiffs

    allege they worked aboard the various named U.S. flagged towing vessels operated by GPS

    between December 2019 and February 2020 and that GPS ceased paying its employees in the

    beginning of December. Plaintiffs allege they are all seamen who have not been paid for

    services rendered to GPS aboard its fleet of vessels.




1
  R. Doc. 22.
2
  R. Doc. 33.
3
  R. Doc. 22.
4
  R. Doc. 1.

                                                   1
       Case 2:20-cv-00484-GGG-KWR Document 72 Filed 10/09/20 Page 2 of 3




           GPS has filed the instant motion seeking a more definite statement contending that

    Plaintiffs do not allege which Plaintiff worked aboard which vessel and on what dates. GPS

    further contends plaintiffs do not allege the amount of wages each Plaintiff allegedly earned

    aboard each vessel that was purportedly not paid or the amount of the maritime lien claim

    asserted against each vessel by each Plaintiff. GPS asserts that the defects in Plaintiffs’

    pleadings take on a heightened significance because Plaintiffs have already undertaken the

    extraordinary procedural remedy of arresting three vessels, and potentially may seek the arrest

    of a fourth vessel—the M/V CAPT. T.W. BOUDREAUX—by naming her in the Complaints

    as an in rem defendant.

           A district court will grant a motion for a more definite statement pursuant to Rule 12(e)

    when the pleading at issue “is so vague or ambiguous that a party cannot reasonably be required

    to frame a responsive pleading.”5 The motion must state the defects in the pleading and the

    details desired. 6 A party, however, may not use a Rule 12(e) motion as a substitute for

    discovery.7 Given the liberal pleading standard set forth in Rule 8, Rule 12(e) motions are

    disfavored.8

           In this case, the Court finds Plaintiffs’ complaint is not so vague or ambiguous that GPS

    cannot reasonably be required to frame a responsive pleading. Plaintiffs’ complaint alleges that

    the former employees of GPS marine are owed back wages for their work onboard GPS’s fleet

    of vessels. As Plaintiffs point out, GPS should have records to show the vessels on which

    Plaintiffs worked. Plaintiffs allege enough information in the complaint to allow the defendants

    to be able to reasonably respond to Plaintiffs’ complaint. After reviewing the complaint, the


5
  Fed. R. Civ. P. 12(e).
6
  See id.
7
  Mitchell v. E–Z Way Towers, Inc., 269 F.2d 126, 132 (5th Cir.1959).
8
  Gibson v. Deep Delta Contractors, Inc., 2000 WL 28174, *6 (E.D.La.2000).

                                                      2
         Case 2:20-cv-00484-GGG-KWR Document 72 Filed 10/09/20 Page 3 of 3




     Court finds Plaintiffs have satisfied the pleading requirements of Federal Rules of Civil

     Procedure Rule 8.

              Accordingly, IT IS ORDERED that the Motion for a More Definite Statement under

     Rule 12(e) of the Federal Rules of Civil Procedure9 is DENIED.

             New Orleans, Louisiana, on this 9th day of October, 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE




9
    R. Doc. 22.

                                                 3
